Citation Nr: 0637902	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-42 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from February 1952 to 
November 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which denied the veteran entitlement to 
special monthly pension based on the need for regular aid and 
attendance or on account of being housebound. 

 
FINDINGS OF FACT

1.  The veteran is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed himself, to attend to the wants of nature, or to 
protect himself from hazards incident to his daily 
environment.

2.  The veteran's disabilities, when considered in 
combination with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
assistance of another person, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.  

3.  The veteran is over 65 years old, has multiple 
disabilities, which combine to a disability rating of 90 
percent, and is substantially confined to his house.


CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly pension 
benefits by reason of being in need of aid and attendance of 
another person are not met. 38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2006).

2.  The criteria for entitlement to special monthly pension 
benefits by reason of being housebound are met.  38 U.S.C.A. 
§§ 1513, 1521, 5107 (West 2002); 38 C.F.R. § 3.351 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; a rating 
decision in July 2004; and a statement of the case in 
November 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a 


meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Any defect with respect to the 
effective date portion of the notice will be rectified by the 
AOJ when effectuating the award below.  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Special monthly pension by reason of regular aid and 
attendance or being housebound

The RO has granted the veteran basic non-service-connected 
pension based on being permanently and totally disabled.  The 
issue presented for appellate review is entitlement to 
special monthly pension due to a need for regular aid and 
attendance, or at the housebound rate.

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or being housebound. 38 U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352.  The particular 
personal function(s) that the claimant must be unable to 
perform must be one of the enumerated disabling conditions, 
but he/she is not required to satisfy all of the enumerated 
disabling conditions. Turco v. Brown, 9 Vet. App. 222, 224 
(1996). VA must consider all of the above-mentioned factors 
within the regulation. Id. at 224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if in addition to having a 
single disability rated at 100 percent, the veteran is 
permanently housebound or meets applicable schedular criteria 
consisting of a single 100 percent rating with additional 
disability evaluated at 60 percent or more. 38 U.S.C.A. § 
1521(e) (West 2002); 38 C.F.R. § 3.351(a)(1) (2006). A 


condition precedent to receiving monthly pension at the 
housebound rate is a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under §4.17 
of Chapter 38). 38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2006).

The requirements for this increase in pension are met where, 
in addition to having a single permanent disability rated as 
100 percent under the regular schedular evaluation, without 
resort to individual unemployability, the veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  The requirement of permanently housebound is 
that a veteran is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d).  

In this case, the veteran has the following non-service- 
connected disabilities: atrophy and shortening of the left 
lower extremity (30 percent disabling), end stage macular 
degeneration (70 percent disabling), depressive neurosis (50 
percent disabling); lumbosacral degenerative disc disease (20 
percent disabling); degenerative joint disease of the knees 
(20 percent disabling); erectile dysfunction (0 percent 
disabling); and a history of a shoulder condition (0 percent 
disabling), for a combined non- service-connected disability 
evaluation of 90 percent.

When evaluated by a VA physician in July 2004, the veteran 
reported a history of age related macular degeneration with 
complaints of blindness more severe in the left eye.  
Corrected visual acuity on examination was 20/400 far and 
20/200 near, right eye and far-hand movement at 1 foot, left 
eye.  The veteran's visual field could not be determined due 
to severe loss of central vision.   The examiner stated that 
the veteran was legally blind due to severe, end stage age 
related macular 


degeneration.  When seen in July 2004 by his VA primary care 
physician for complaints of insomnia, the veteran was noted 
to be alert and oriented in time, place, and person.  He was 
ambulatory and in no acute distress.  He was described as 
well nourished, well developed, and well groomed.  It was 
observed that he used a walking cane.   Following a physical 
examination, the veteran was diagnostically assessed as 
having osteoarthritis.  His depression was assessed as most 
probable situational.   On a VA outpatient treatment visit in 
January 2005 the veteran was noted to complain of bilateral 
knee pain with a sensation of instability.  Otherwise he 
reported being stable.  The veteran's examiner noted that the 
veteran had an active life.

In September 2005, the veteran was afforded a VA aid and 
attendance or housebound examination.  It was noted that in 
reporting for this examination the veteran was accompanied by 
his nephew who drove him to the examination.  The examiner 
stated that the veteran's ability to protect himself from 
hazards/dangers of his daily environment was mainly limited 
by his visual problems.  It was also noted that the veteran 
reported a leg condition and problems with back and knee 
pain.  The veteran said that he is unable to walk more than 
10 minutes before needing to sit down due to knee and low 
back pain.  He also complained of poor balance affecting his 
ability to ambulate requiring him to use a single point cane 
inside and outside home.  The veteran reported occasional 
disorientation and episodes of getting loss.  He said that he 
travels beyond the premises of his home alone occasionally, 
walking to the post-office, but has had problems returning 
due to getting lost and due to pain.  The veteran said that 
he lives in his son's house and does not need assistance in 
rising from his bed.  He said that he depends on another 
person for preparing his food, doing his laundry, and 
cleaning the house.  During the day, the veteran said he 
listens to the radio, listens to the TV, sits in the yard 
under a tree, etc.  On physical examination, the veteran was 
alert and oriented in person, place, and time.  He was noted 
to have an average build and good posture.  His gait was 
unsteady with no spasticity or wide gait.  He had a left leg 
limp.  Examination of the upper extremities disclosed the 
ability to feed himself, fasten his clothes and to bathe with 
difficulty.  He had the ability to do toileting.  It was 
noted that he "depends for shaving."  Examination of the 
lower extremities revealed that 


the veteran wore a brace for the right knee.  Both knees 
demonstrated limited motion for extension.  There was left 
leg muscle atrophy below the knee.  There was mild weakness.  
The veteran was noted to have a deficit in weight bearing, 
balance, and propulsion.  He was found by the examiner to be 
able to walk without the assistance of another person.  He 
was also noted to be able to leave his home.  The examiner 
stated that the restrictions observed by his examination were 
permanent.  

The veteran was also afforded a VA eye examination in 
September 2005.  It was noted that the veteran complained of 
bilateral poor vision, left eye greater than right since 
three years ago.  Corrected right eye visual acuity far and 
near were 20/200 and J16, respectively.  Corrected left eye 
visual acuity far and near was, HM 1 foot and CAN'TRE, 
respectively.  The veteran was diagnosed as being legally 
blind due to age related macular degeneration. 

The evidence in this case shows that the veteran has multiple 
disabilities including macular degeneration and degenerative 
joint disease of the knees.  However, the clinical evidence 
does not indicate that the veteran is blind, or nearly so 
blind as defined by the regulations.  While he is legally 
blind, he is not functionally blind with best vision in the 
right eye of 20/200 and hand movement of 1 foot in the left 
eye.  He does have some difficulty with shaving his face due 
to his visual problems.  He is not a patient in a nursing 
home.  His multiple disabilities to the extent they are shown 
to exist, limit his activities, especially his ability to 
ambulate for any prolonged distance.  There is however, no 
showing by the objective evidence of a factual need for aid 
and attendance.  In this regard, the September 2005 aid and 
attendance examination, provided to the veteran does not show 
that the veteran is unable to take care of his own personal 
care functions.  He is not bedridden or hospitalized and has 
full use of his upper and lower extremities.  His examiner 
did not indicate in any way that the veteran's disabilities 
precluded the ability to perform the activities of daily 
living.  While it was noted in September 2005 that the 
veteran was precluded from prolonged walking, he was capable 
of ambulation and there was no indication that he could not 
participate in the activities of daily living to include 
personal care.  The requirements for the need for aid and 
attendance of 


another person are very specific and, by the veteran's own 
admissions, he does not meet the criteria for a factual need 
for aid and attendance as defined by VA regulations. 38 
C.F.R. § 3.352(a) (2006). As such, the Board must deny 
entitlement to special monthly pension based on the need for 
aid and attendance of another person as the lay and medical 
evidence of record preponderates against the claim.

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the record does not show that 
the veteran has a 100 percent disorder along with 
disabilities separately ratable as 60 percent disabling. 
However, the veteran in this case, who was born on February 
[redacted], 1932, is over 65 years of age and has a disability rating 
of 90 percent.  38 U.S.C.A. § 1513(a) requires that the 
Secretary pay a veteran who is 65 years of age or older and 
who meets the service requirement of section 1521 pension at 
the rates prescribed by 1521 and under the conditions (other 
than the permanent and total disability requirement) 
applicable to pension paid under that section.  Accordingly, 
the condition that the veteran has a disability rated as 
permanent and total to establish entitlement to special 
monthly pension on account of being housebound is excluded.  
Thus, a wartime veteran 65 years or older who possess a 
minimum disability rating of 60 percent, as is the case here, 
is considered permanently housebound.  See Hartness v. 
Nicholson, No. 04-0888 (U.S. Vet. App. July 21, 2006).    

Additionally, there is a question of whether the veteran is 
substantially confined to his house or immediate premises in 
which he resides due to his disabilities. In this regard, the 
Board notes that the recent aid and attendance examination 
did not in any way indicate that the veteran is unable to 
walk in and out of his home.  While, he requires the use of a 
cane for ambulation, he is able to walk, albeit limited to 
short distances by pain, around his community.  The United 
States Court of Appeals for Veterans Claims has in Hartness, 
however, stated that the term "substantially confined" may 
conceivably be broadly construed indicating that it could be 
read to mean leaving the house in order to earn an income as 
opposed to leaving the house at all.  While no examination 
has indicated that the veteran is bedridden or confined to 
his house it is apparent that his ability to leave the house 
to earn income is precluded by his disabilities. After 
considering the veteran's age, disabilities and ability to 
leave his house, the Board finds that entitlement to 
housebound benefits by reason of his disabilities is 
warranted. 


ORDER

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance is denied.

Entitlement to special monthly pension by reason of being 
housebound is granted subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


